DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/718,626, filed on 18 December, 2019 in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 18 December, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 18 December, 2019 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single patent may include claims directed to one or more of the classes of patentable subject matter, but no single claim may cover more than one subject matter class.  IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005). (holding indefinite a claim covering both an apparatus and a method of using that apparatus).  In the instant case, claim 1 recites the limitation of "a ferroelectric memory, [comprising a first electrode a second electrode and a layer of active material made of hafnium dioxide HfO2 positioned between the first electrode and the second electrode" which is directed to an apparatus.  The claim also recites “the method comprising: depositing a first electrode layer; depositing the layer of active material; doping the layer of active material and depositing a second electrode layer, wherein the method further comprises sub-microsecond laser annealing the layer of doped active material” which is directed to a method of manufacture.  Accordingly, claim 1 covers more than one subject matter class and is indefinite.
Claims 2-13 depend upon claim 1 and are likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0020762 (Frank).
Regarding claim 1, Frank discloses a method of fabrication of a ferroelectric memory, [0027], comprising a first electrode, 103 e.g. TiN [0031], a second electrode, e.g. 105 e.g. TiN [0031], and a layer, 104 [0031], of active material made of hafnium dioxide HfO2 as described at [0031],positioned between the first electrode and the second electrode, as shown, the method comprising:
    PNG
    media_image1.png
    499
    496
    media_image1.png
    Greyscale

depositing a first electrode layer [0038]; 
depositing the layer of active material [0037-41]; 
doping the layer of active material, [0042] and 
depositing a second electrode layer, [0038], 
wherein the method further comprises sub-microsecond laser annealing the layer of doped active material [0043, 46, 53].
Examiner notes that the claim recites a product, i.e., a ferroelectric memory comprising a first electrode, a second electrode and a layer of active material made of hafnium dioxide HfO2 positioned between the first electrode and the second electrode, formed by a process i.e., depositing a first electrode layer; depositing the layer of active material; doping the layer of active material, and depositing a second electrode layer, wherein the method further comprises sub-microsecond laser annealing the layer of doped active material.  It appears to Examiner that the claim is a product by process claim, to the extent it is not determined to be indefinite.  Examiner further notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Regarding claim 2 which depends upon claim 1, Frank teaches the sub-microsecond laser annealing comprises between 1 and 1000 laser pulses at [0053].  Further Examiner takes the position that patentability of product by process claims, patentability does not depends upon the method of production.  Accordingly, the subject matter ‘the sub-microsecond laser annealing comprises between 1 and 1000 laser pulses’ has no patentable weight absent a showing of distinct structure.
Regarding claim 3 which depends upon claim 2, Examiner takes the position that the subject matter ‘wherein the sub-microsecond laser annealing comprises between 10 and 100 pulses’ has no patentable weight absent a showing that the method imparts distinctive structure in the claimed product.
Regarding claim 4 which depends upon claim 2, Examiner takes the position that the subject matter ‘wherein a duration of a laser pulse is between 20 and 500 ns’ has no patentable weight absent a showing that the method imparts distinctive structure in the claimed product.
Regarding claim 5 which depends upon claim 4, Examiner takes the position that the subject matter ‘wherein the duration of a laser pulse is between 100 and 200 ns’ has 
Regarding claim 6 which depends upon claim 1, Frank teaches a wavelength of the laser is between 150 and 550 nm at [0049].  Examiner also takes the position this subject matter has no patentable weight absent a showing that it imparts distinctive structure in the claimed product.
Regarding claim 7 which depends upon claim 6, wherein the wavelength of the laser is between 150 and 360 nm at [0049].  Examiner also takes the position this subject matter has no patentable weight absent a showing that it imparts distinctive structure in the claimed product.
Regarding claim 8 which depends upon claim 1, Examiner takes the position that the subject matter ‘wherein the doping is accomplished by ionic implantation or using a doping precursor’ has no patentable weight absent a showing that the method imparts distinctive structure in the claimed product.  Examiner also takes official notice that implanting Al and Si into HfO2 is well known in the art.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frank and U.S. 2020/0105344 (Tu)
Regarding claim 14 and referring to the discussion at claim 1, Frank discloses a device constituting of a stack comprising: an upper layer comprising at least one ferroelectric memory comprising a first electrode, a second electrode and a layer of active material made of hafnium dioxide HfO2 positioned between the first electrode and the second electrode fabricated by the method of fabrication according to claim 1, and 

    PNG
    media_image2.png
    705
    771
    media_image2.png
    Greyscale
Frank does not explicitly teach a lower layer comprising at least one MOS 
Tu is directed to BEOL integration of ferroelectric memory cells.  At Figure 1, Tu teaches a lower layer comprising at least one MOS transistor, 132 [0031], wherein at least one MOS transistor vertically covered by one ferroelectric memory, 140 [0028-32].
Taken as a whole the prior art is directed to integration of memory into semiconductor devices. Tu teaches that a suitable architecture is a BEOL memory cell located above a transistor.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 14 comprising a lower layer comprising at least one MOS transistor, wherein at least one MOS transistor vertically covered by one ferroelectric memory as taught by Tu to implement an BEOL memory cell, as taught by Tu and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 14, Tu teaches at least one interconnection line, e.g. M3, between the lower layer and the upper layer.
Allowable Subject Matter
Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the prior art fails to disclose the method co-fabrication depositing the layer of active material of the resistive memory common to the depositing of the layer of active material of the ferroelectric memory; depositing a mask on the layer of active material; removing at least a portion of the mask in the zone of the layer of active material intended to form the resistive memory, leaving the mask in the zone of the layer of active material intended to form the ferroelectric memory; doping the layer of active material accomplished by ionic implantation; removing the mask; depositing a second electrode layer common to depositing of the second electrode layer of the ferroelectric memory; sub-microsecond laser annealing of the zone of the layer of doped active material intended to form the ferroelectric memory.
Claims 10-13 depend upon claim 9 and are allowable on that basis.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16 the prior art does not disclose the device of claim 14, wherein the upper layer comprises at least one resistive memory, where the ferroelectric memory and the resistive memory are co-fabricated by a method of co-fabrication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893